SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35-3.0039609.0 MATERIAL FACT In accordance with CVM Article 2 of CVM Instruction 358, Companhia Siderúrgica Nacional (“CSN” or “Company”) hereby informs its shareholders and the market in general that it will submit to shareholders’ approval at the Extraordinary Shareholders' Meeting to be held at the Company’s headquarters on September 30, 2013, at 11:00 a.m. (“Extraordinary Shareholders' Meeting”), the proposal for (i) the merger, by the Company, of its subsidiary Florestal Nacional S.A. (corporate taxpayer ID (CNPJ): 09.295.323/0001-24 ) (“Florestal”), (ii) the merger, by the Company, of the net assets to the spun-off from its subsidiary Companhia Metalúrgica Prada (corporate taxpayer ID (CNPJ): 56.993.900/0001-31) (“Prada”) and (iii) the merger, by the Company, of the net assets to the spun-off from its subsidiary CSN Cimentos S.A. (corporate taxpayer ID (CNPJ): 42.564.807/0001-05) (“CSN Cimentos”) (jointly “Corporate Transaction”). The Corporate Transaction will optimize the processes and maximize the results of all companies involved, concentrating, in a single organizational structure, (i) all commercial and administrative activities of Florestal and (ii) interests and other assets and liabilities composing the shareholders’ equity of Prada and CSN Cimentos that are not essential to the development of their respective corporate purposes. The Corporate Transaction was meticulously studied and examined in meetings held with the managements, technical departments and legal advisors of the companies involved, which concluded that the transaction will bring financial and equity benefits and that the current moment is suitable for its execution. Given that all the shares issued by Florestal, Prada and CSN Cimentos are currently held by the Company, the Corporate Transaction will not imply in capital increase or the issue of new Company shares. As a result, due to the Company’s capital remaining unaltered, it will not be necessary to establish any swap ratio due to the Corporate Transaction. The shareholders’ equity of Florestal and the net assets to be spun-off from Prada and CSN Cimentos were evaluated at their book value, based on the specific balance sheets of each of the companies involved, calculated on August 31, 2013, by APSIS Consultoria Empresarial Ltda. (inscribed in the roll of corporate taxpayers (CNPJ/MF) under number 08.681.365/0001-30 and the Regional Accounting Council (CRC RJ) under number 005112/O-9) (“APSIS”), a company specialized in appraisals appointed ad referendum to an Extraordinary Shareholders’ Meeting. The values calculated by APSIS are described below: (i) Florestal: shareholders' equity totaling three hundred ninety-one million, three hundred eighty-nine thousand, one hundred and seven reais and five centavos (R$391,389,107.05); (ii) Prada: net assets to be spun-off totaling fourteen million, two hundred seventy thousand, three hundred and forty-one reais and twenty-four centavos (R$14,270,341.24
